Citation Nr: 1205101	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-33 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran has verified active service from January 1975 to March 1975, and May 1975 to December 1975.  She has additional periods of service with the United States Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Atlanta RO.  The hearing transcript is associated with the claims folder.

In August 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to develop the Veteran's claim for individual unemployability.  The action specified in the August 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have at least one disability ratable at 60 percent or more or two or more disabilities where at least one ratable at 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.

2.  The Veteran is not precluded from engaging in substantially gainful employment solely as a result of her service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran contends that she is entitled to a total disability rating because her service-connected disabilities, currently assigned a combined 30 percent disability rating, prevent her from working. 

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011). 

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

In determining whether the Veteran is entitled to a TDIU, neither her non-service connected disabilities nor her age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The United States Court of Appeals for Veterans Claims ("Court") has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of her service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with her education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Here, the Veteran is service connected for right knee arthritis, currently assigned a 10 percent disability rating; right knee instability, currently assigned a 10 percent disability rating; residuals of a cholecystectomy, currently assigned a 10 percent disability rating; and residuals of an appendectomy, currently assigned a non-comensable (0 percent) disability rating.  The Veteran's combined disability rating is 30 percent.  

Because the Veteran does not have at least one disability ratable at 60 percent or more or two or more disabilities where at least one is ratable at 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more, she does not meet the schedular criteria for a total disability rating.  

The RO determined that referral to the Director, Compensation and Pension Services was not warranted and the Board agrees.  The Veteran's combined disability rating is only 30 percent and the preponderance of the evidence does not show that her disabilities are severe enough to preclude substantially gainful employment.  

The Veteran testified at her December 2010 hearing that she is no longer able to work at her job as an investigator due to the pain and limitation of motion caused by her service connected right knee disability.  She reported difficulty standing and walking and also complained that even sitting for a period of time is painful because her right knee swells.  

VA examinations in March 2008 and February 2010 showed limitation of flexion of the right knee.  The examiners noted objective evidence of pain, fatigue, weakness and lack of endurance on repetitive motion; however, there was no additional limitation of joint motion as a result of these symptoms.  A VA examination in November 2011 showed limitation of both flexion and extension of the knee. 

Additional lay and medical evidence demonstrates right knee symptomatology of fatigue, weakness, guarding of movement, lack of endurance and recurrent episodes of effusion.  The Veteran demonstrates an antalgic gait, and has been prescribed a large hinge brace to add stability to the right knee joint.  

In August 2010, the Veteran's treating VA physician described severe arthritis resulting in limitations of walking, standing and sitting due to pain which affected her activities and ability to work.  

The Veteran has reported flare-ups of disability, sometimes daily and lasting for 4 hours, which do not limit joint motion but do limit her ability to engage in activity.  She further testified to an inability to bear weight on her right leg.  

At a November 2008 VA examination, the Veteran reported that because of her cholecystectomy, she occasionally experiences symptoms of diarrhea and nausea after eating certain foods, as well as abdominal pain and distension.  On rare occasions, the pain is severe enough to make it difficult to walk and she needs to lie down.  

In November 2011, the Veteran was afforded a VA medical examination of her service connected disabilities.  The Veteran denied any present pain from the service connected residuals of her cholecystectomy or any interference with her occupation or activities of daily living, providing factual evidence against this claim.  She did complain that she had to leave her job as a police officer in 2010 because she was no longer able to run or stoop due to her service connected right knee disability.  However, the examination report contains a notation that the Veteran retired due to age and was not receiving Medicare disability or disability compensation from her former employer, which provides factual evidence against this claim.  

The Veteran walked with a limp, using a cane for assistance.  The examiner noted that when he observed the Veteran walking unnoticed she walked better than she did in the examination room.  That is, the Veteran displayed almost no leg movement in the examination room, but displayed a greater degree of movement when she thought she was unobserved.  The examiner also noted the results of range of motion testing were unreliable because the Veteran had not been cooperative with the testing.  

Such statements from the examiner, which the Board finds to be entitled to great probative weight (there is simply no reason for the examiner to provide such evidence for no reason) provides strong factual evidence against the Veteran's claim, undermining her credibility with the Board.  The Board has reviewed, and re-reviewed this report several times and can only come to one very unfortunate conclusion: the Veteran was exaggerating her complaints in order to obtain additional VA compensation.  Such factual findings undermine all her claims with the Board.  Indications of other exaggerations in the record, such as her statements that she left her prior employment because of the knee, only support the finding that her current knee problem is not as severe as she has indicated to the Board to the point of undermining the Board's prior grant of a higher evaluation for the knee in August 2011.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)." 

In this regard, it is important to note that the Board remanded this case in August 2011 in order to fully address the Veteran's contentions.  The resulting examination factual finding, which the Board finds fully supported by the record, undermines all prior examination reports by clearly indicating, with great detail, the fact that the Veteran's complaints are not accurate.  The Board took seriously the contention that her knee problem caused her to be unable to work, leading to the grant of a higher evaluation and the August 2011 remand.  The examination results only support a denial of this claim based on the factual determination that her complaints, to this examiner and other examiners, are not accurate and an exaggeration of the problem. 

The examiner opined that the Veteran's service connected disabilities would not prevent sedentary employment, providing highly probative evidence against the Veteran's claim.  

Based on the above evidence, the Board concludes that the Veteran is not unable to find and maintain substantially gainful employment due to her service connected disabilities.  Although, the Veteran's right knee disability may limit her ability to perform some physical activities, the November 2011 VA examiner has opined that the Veteran would still be able to perform sedentary employment.  The finding that the Veteran was exaggerating her problems fully supports this finding.  While the Board has carefully considered the Veteran's lay statements that even prolonged sitting can be painful, the Board affords greater weight to the judgment of a trained physician in evaluating the extent of the Veteran's disability.  This is particularly true in light of the observations of the November 2011 VA examiner that find that the Veteran was exaggerating the extent of her disability.  Furthermore, there is evidence that the Veteran retired because she was eligible by reason of her age, rather than because of a disability, service connected or otherwise, which only support the finding of exaggeration.   

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a TDIU.  The Veteran does not meet the schedular criteria for TDIU and the matter does not warrant referral to the Director, Compensation and Pension Services for extraschedular consideration.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in February 2008 and October 2011.  These letters informed the Veteran of what evidence was required to substantiate her claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

However, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in October 2011.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in December 2011 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records and private medical records from Kaiser Permanente.  The Veteran was also provided an opportunity to set forth her contentions during the December 2010 hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in March 2008, October 2008, February 2010, and November 2011.  These examinations are adequate and probative for VA purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


